COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-458-CR
 
 
SAMUEL LLOYD UNDERWOOD A/K/A                                     APPELLANT
SAMUEL LLOYD
UNDERWOOD, III                                                          
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
 
Samuel Lloyd Underwood, a/k/a
Samuel Lloyd Underwood, III is attempting to appeal his conviction and sentence
for possession of a controlled substance. 
We dismiss the appeal for want of jurisdiction.
 




Appellant=s sentence was imposed on August 10, 2006, and no motion for new trial
was filed.  Therefore, appellant=s notice of appeal was due September 11, 2006;[2]
however, the notice of appeal was not filed until December 14, 2006.  On January 3, 2007, we notified appellant by
letter of our concern that we lack jurisdiction over the appeal.  Although appellant filed a response, it does
not state grounds for continuing the appeal.[3]  Accordingly, we dismiss the appeal for want
of jurisdiction.
 
PER CURIAM
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  February 8, 2007 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.2(a).


[3]See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  We note that appellant=s
remedy is to petition the court of criminal appeals for a writ of habeas corpus
granting an out-of-time appeal.  See
Olivo, 918 S.W.2d at 525 n.8; Ex parte Axel, 757 S.W.2d 369, 374-75
(Tex. Crim. App. 1988).